 In the Matter of JOSEPH A. GODDARD COMPANY, EMPLOYERandTEAM-STERS LOCAL UNION No. 369, AFFILIATED WITH THE INTERNATIONALBROTHERHOOD OF TEAMSTERS, CHAUFFEURS,WAREHOUSEMEN &HELPERS OF AMERICA, A. F. OF L., PETITIONERCaseNo. 35-RC-192.-Decided May13,1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before William Nai-mark, hearing officer of the National Labor Relations Board.Thehearing officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.Pursuant to Section 3 (b) of the National Labor Relations Act,the Board has delegated its powers in connection with this case to athree-member panel [Members Reynolds, Murdock, and Gray].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent employeesof the Employer.3.The intervenor, Retail,Wholesale & Department Store Union,Local 1017, C. I. 0., contends that a collective bargaining agreementbetween it and the Employer, originally effective March 1, 1947, fora period of 2 years and providing for its automatic renewal for an-nual periods thereafter, constitutes a bar to a present election becausethe Petitioner gave notice of its claim and filed its petition after theoperative date of the contract's automatic renewal provision.ThePetitioner, however, contends that the Intervenor, pursuant to theterms of the automatic renewal clause, reopened the contract by thegiving of a timely notice, thus preventing its automatic renewal.The record discloses that the contract provides, among other things,that all employees covered by the terms of the contract must, within30 days from the date of employment, become members of the Inter-venor.Although the Intervenor has not'been certified by the Boardunder Section 9 (e) (1) of the Act as being authorized to execute such83 N. L. R. B., No. 89.605 606DECISIONSOF NATIONALLABOR RELATIONS BOARDunion-security provision, the Intervenor urges that because the orig-inal bargaining agreement was executed before the enactment of theLabor Management Relations Act of 1947, neither such contract, norany renewal thereof, is subject to the provisions of the Act requiringBoard authorization for union-security agreements.However, al-though the absence of Board authorization for a union-security pro-vision in a^contract executed prior to,the enactment of the Labor Man-agement Relations Act of 1947 would not prevent such contract fromoperating as a bar during the original term of such contract,' any re-newal of the'original contract, after the effective date of the LaborManagement Relations Act, of 1947, is subject to the requirement ofBoard authorization of union-security agreements.Because the con-tract as renewed in 1949 contains an unauthorized union-security pro-vision, we find, for this reason and without regard to other considera-tions, that the contract, even if renewed, cannot serve as a bar to apresent determination of representatives 2We find that a question affecting commerce exists concerning therepresentation of employees of the Employer within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.4.The Petitioner- seeks a unit of drivers and warehousemen, ex-cluding clerical and plant-protection employees, managerial em-ployees, and supervisors as defined in the Act.The parties are in sub-stantial agreement with respect to the unit sought.The Petitionerand the Intervenor, however, would include, and the Employer wouldexclude certain part-time employees.Because the work performed bythese part-time employees is the same as that performed by other em-ployees in the unit hereinafter found appropriate, such part-time em-ployees are clearly part of such unit.We find that all drivers and warehousemen of the Employer at theEmployer's Muncie, Indiana, warehouse, excluding clerical and plant-protection employees, managerial employees, and supervisors,' asdefined in the Act constitute a unit appropriate for the purposes of.collective bargaining within the meaning of Section 9 (b) of theAct. ,5.The inclusion of the part-time employees in the unit of necessity.requires a consideration of the question as to the eligibility of thepart-time employees to vote in any election which the Board maydirect.Two employees known as order pullers are employed on apart-time basis in the produce department of the warehouse.These1Matter of Cribben t Sexton Company,82 N.L. R. B. 1409.8Matterof GeneralElectric Company,80 N. L.R. B. 169;Matter of General Electric-Company,Plastic Division of the Chemical Department,81 N. L.R. B 476.8Among others included in this categoryare the produce buyer and frozen food buyerwho, the record discloses, have authority effectively to recommend the hire and dischargeof other employees. JOSEPH A. GODDARDCOMPANY607part-time employees have full employment with another employer.As part-time employees, they work a regular schedule of 4 hours from3 to 7 a. m., 4 days a week. In view of the regularity of their em-ployment, these part-time employees have sufficient interest in theterms and conditions of their employment and in the selection of abargaining representative to entitle them to vote.Accordingly, wefind that they are eligible to vote in the election hereinafter directed.,'DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted as early as possible, but not later than 30days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations-Series 5, as amended, amongthe employees in the unit found appropriate in paragraph numbered4, above, who were employed during the pay-roll-period immediatelypreceding the date of this Direction of Election, including employeeswho did not work during said pay-roll period because they were ill oron vacation, or temporarily laid off, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, and also ex-cluding employees on strike who are not entitled to reinstatement, todetermine whether they desire to be represented, for purposes of collec-tive bargaining, by Teamsters Local Union No. 369, affiliated with theInternational Brotherhood of Teamsters, Chauffeurs, Warehousemen& Helpers of America, A. F. of L., or by Retail, Wholesale & Depart-ment Store Union, Local 1017, C. I. 0., or by neither.4Matter of Marceilus M. Murdock,67 N. L.R. B. 1426;Matter of Providence PublicMarket Company,79 N. L.R.B. 1482;Matter of Florsheim RetailBootShop,80N. L. R. B. 1812.